Citation Nr: 1122704	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  07-06 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to payment for or reimbursement of unauthorized medical expenses incurred at a private hospital from January 30, 2006, to February 13, 2006.

2.  Entitlement to payment for or reimbursement of unauthorized medical expenses incurred at a private hospital from February 20, 2006, to March 3, 2006.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from January 1980 to December 1981.

This appeal arises to the Board of Veterans' Appeals (Board) from May and June 2006 decisions of the Department of Veterans Affairs (VA) Medical Center in Tomah, Wisconsin.  

The Board remanded the case in February and July 2009 for further development.

The appeal is REMANDED to the Milwaukee, Wisconsin, Regional Office (RO).  VA will notify the Veteran when further action is required.


REMAND

The Veteran recently requested that a videoconference hearing be re-scheduled.  The nearest RO, that is, the Milwaukee, Wisconsin, RO is requested to provide assistance in scheduling this videoconference hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veteran's law judge following the normal procedures.  Thereafter, the case should be returned to the Board.  

The Veteran need take no further action unless otherwise informed, but may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


